UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7473


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY LEE CLARIDY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:07-cr-00244-RDB-1)


Submitted:   March 15, 2010                 Decided:   March 30, 2010


Before NIEMEYER, GREGORY, and DAVIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Timothy Lee Claridy, Appellant Pro Se. Philip S. Jackson,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Timothy Lee Claridy appeals the district court order

denying his motion for return of property.                            Claridy argues on

appeal that the notice of the forfeiture was not reasonably

calculated     to    notify      him      of       the     administrative       forfeiture

proceedings.        For the reasons that follow, we vacate and remand

for further proceedings.

             Claridy contends that the Government failed to serve

him with notice of forfeiture.                       The    Government may, without

resort to judicial proceedings, declare forfeiture of property

that is otherwise subject to criminal forfeiture and worth less

than $500,000.        See 19 U.S.C. § 1607(a) (2006); 21 U.S.C. § 881

(2006); see also United States v. Minor, 228 F.3d 352, 354 (4th

Cir. 2000).

             Prior    to   forfeiture,             the     Government      must      publish

notice of its intention to declare forfeiture of the seized

property,     as    well   as    provide           written        notice   to   interested

parties.      19 U.S.C. § 1607(a).                   Such notice is necessary in

order to give the individuals whose property interests are at

stake   an   opportunity        to   be   heard.            See    Dusenbery    v.    United

States, 534 U.S. 161, 167 (2002).                        Notice is adequate if it is

“reasonably calculated, under all the circumstances, to apprise

interested parties of the pendency of the action.”                              Minor, 228
F.3d at 357 (internal quotation omitted).                           The Government must

                                               2
act “desirous of actually informing” the property owner of the

impending       forfeiture.           Id.    at     358.         In     most    cases,     the

Government can meet its burden by showing that: (1) it “sent a

certified letter, return receipt requested, to the facility at

which the prisoner was being housed,”                           (2) a prison official

signed the return receipt, and (3) mail delivery procedures at

that   facility        were    reasonably      calculated         to    ensure    that    the

notice would reach the inmate and would be accepted only where

the inmate was actually present.                   Id.

               With    these    standards          in    mind,     we    find    that      the

Government       has    not     shown       that    its     notice      to     Claridy     was

adequate.       In its response to Claridy’s motion, the Government

demonstrated that it sent a certified letter to the Wicomico

County    Detention       Center,     where        Claridy      was    housed,    and     that

someone at the facility signed the signature block accepting

delivery of the letter.               However, the Government submitted no

evidence to show that the signatory was a prison official or

that     the    mail    delivery        procedures         at    the     Wicomico      County

Detention Center were reasonably calculated to ensure that the

notice would reach Claridy.

               Accordingly,      we     vacate      the     district         court’s     order

denying relief on the motion for return of property and remand

for a renewed determination of whether Claridy received adequate



                                              3
notice.*     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented     in   the   materials

before     the   court   and   argument   would   not   aid    the   decisional

process.



                                                        VACATED AND REMANDED




     *
       In his informal brief, Claridy asserts that the district
court abused its discretion by permitting the Government to
supplement its response to the motion for return of property.
We find this claim to be without merit.


                                      4